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` 2W FE9 +MF31+II L7F98 7K9 GH 1??4@ RHI988 2FE9KQG89 8V9MGWG9L3/+F FE9 8F7KF 2W FE9 M7OV7GSH@ FE9 DHG2H K9^R98F9L K9M2SHGFG2H WK2O FE9 "OVI2>9K 7HL 2WW9K9L F2 VK2P9 GF8 O7N2KGF> 8F7FR8 J> O97H8 2W 7 M7KL ME9MZ@ JRF FE9 "OVI2>9K LGL H2F K98V2HL3:)E9 9I9MFG2H 7F G88R9 Q78 7 V7KF 2W 7 MGF>QGL9 RHG2H M7OV7GSH F2 K9VK989HF FE9 L97I9K8 7F +FI7HFGM #GF>T8 M78GH283  )ER8@ O7H> 2W FE9 9I9MF9L 2WWGMG7I8T I9FF9K8 7HLK982IRFG2H8 7LLK9889L FE9 MGF>QGL9 M7OUV7GSH 2K FE9 =7KME <4 9I9MFG2H 7F #7987KT8 +FI7HFGM #GF>@ K7FE9K FE7H NR8F FE9 )KROV AI7[7 M7OV7GSH3  )E9 +FI7HFGM #GF> #2RHMGIT8 K982IRFG2H@ QEGME@ GHF9K 7IG7@ 8F7F9L FE7F FE9 L97I9K8 Q9K9 7MFGP9I> 2KS7HG[GHS 7HL E7L aME289H FE9 D+] 78 FE9GK 9YMIR8GP9 K9VK989HF7FGP9@b Q78L7F9L )E9 DHG2H 7I82 E9IL 7 VK988 M2HW9K9HM9cK7II> 2H %RHUL7>@ =7KME 10@ 5L7>8 J9W2K9 FE9 9I9MFG2H@ 7F QEGME FEK99 9I9MF9L 2WWGMG7I8 _DHGF9L %F7F98 .9VK989HF7FGP9 .2J9KF +HLK9Q8@ %F7F9 %9H7F2K d7O98 a%2HH>b=M#RII2RSE@ 7HL %F7F9 +889OJI>O7H dGO ]E9I7H` 8GSH9L 7 L2MRO9HF FGFI9L a#9KFGWGM7FG2H 2W =7N2KGF>%F7FR83b)EG8 L2MRO9HF 8F7F98 FE7F FE9 8GSH9K8 E7L M2HLRMF9L 7 M2HWGL9HFG7I 9YU7OGH7FG2H 2W FE9 7RFE2KG[7FG2H M7KL8 8RJOGFF9L F2 FE9 DHG2H J> FE9 "OVI2>9KT8 L97I9K8@ 7HL FE7F@ J789L 2H FEG8 9Y7OGH7FG2H@ 7 O7N2KGF> 2W FE9 9OVI2>998 GH FE9 VK2V289L RHGF E7L 7RFE2KG[9L FE9 DHG2H F2 K9VK989HF FE9O W2K M2IUI9MFGP9UJ7KS7GHGHS VRKV289835)E9 L2MRO9HF WRKFE9K 8F7F98 FE7F)E9 P9KGWGM7FG2H 2W FE9 DHG2HT8 O7N2KGF> Q78 M2HLRMF9L J>O97H8 2W 7 M2OV7KG82H 2W 7 M2V> 2W FE9 2KGSGH7I 8GSH9L M7KL8 7HL 7 IG8F 2W MRKK9HF 9IGSGJI9 9OVI2>998 GH FE9 J7KS7GHGHS RHGF VK2PGL9L J> )KROV AI7[7 *2F9I 7HL #78GH2 F2 FE9 DHG2H GH 7MM2KL7HM9 QGFE ',.- KRI983&HI> FQ2 )KROV AI7[7 L97I9K8 7FF9HL9L FE9 =7KME 10 9P9HF34)E9 V28F9KUJ27KL a#9KFGWGM7FG2HbL2MRO9HF 8GSH9L 7F FEG8 9P9HF Q78 Z9VF GH FE9 DHG2HT8 2WWGM9 WK2O =7KME 15 RHFGI FE9 9I9MFG2H@ 7HL WI>9KU8G[9L VE2F2M2VG98 Q9K9 I9WF 2H 7 F7JI9 GH FE9 DHG2HT8 2WWGM9@ 7I2HS QGFE 2FE9K IGF9K7FRK9@ W2K PG8GF2K8 F2 F7Z93  *2Q9P9K@ FE9K9 G8 H2 9PGL9HM9 78 F2 QE9FE9K 7H> L97I9K8 87Q FE9 V28F9K 2K M2VG98 FE9K92W 7F FE9 DHG2HT8 2WWGM9 VKG2K F2 FE9 9I9MFG2H3)E9 "OVI2>9K WGI9L 2JN9MFG2H8 K9I7FGHS F2 FE9 DHG2HT8 R89 2W FE9 e2P9KHO9HF 2WWGMG7I8TI9FF9K8 7HL K982IRFG2H8 7HL FE9 =7KME 10 a#9KFGWGM7FG2H 2W =7N2KGF> %F7FR83b6 +WF9K 7 E97KGHS@ #EG9W +LOGHG8FK7FGP9 ,7Q dRLS9 .2J9KF +3 eG7HH78G K9M2OO9HL9L WGHLGHS FE7F H2H9 2W FE9 7II9SU9LI>U2JN9MFG2H7JI9 M2HLRMF NR8FGWG9L 89FFGHS 78GL9 FE9 9I9MFG2H3+H7I>8G8$F G8 Q9II 89FFI9L FE7F afKg9VK989HF7FG2H 9I9MFG2H8 7K9 H2F IGSEFI> 89F 78GL93b !"#$%"&' ()*+@ //6 ',.- 010 _1??1`    =7KME 1<@ J> QEGME FGO9 FE9 #7987KT8 L97I9K8 E7L 7IK97L> P2F9L GH W7P2K 2W FE9 DHG2H30=28F 2W FE9 L2MRO9HF8 Q9K9 7I82 GHMIRL9L _7IJ9GF GH K9LRM9L 8G[9` GH 7 O7GIGHS FE9 DHG2H 89HF F2 7II 2W FE9 L97I9K8 2H FE9 ,-*$./012IG8F35)EG8 L98MKGVFG2H G8 M2H8G8F9HF QGFE FE9 I7HSR7S9 2W FE9 7RFE2KG[7FG2H M7KL8@ QEGME 8F7F9 FE7F FE9 8GSH9K 7RFE2KG[98 aFE9 DHGF9L +RF2 ]2KZ9K8 F2 K9VK989HF O9 GH M2II9MFGP9 J7KS7GHGHS3b  )E9 7RFE2KG[7FG2H M7KL8T F9YF L298 H2F IGOGF 2K M2HLGFG2H FE9 DHG2HT8 R89 2W FE9O34+ I2M7I F9I9PG8G2H ME7HH9I JK27LM78F 7 JKG9W K9V2KF 7J2RF FE9 9P9HF 2H FE7F 9P9HGHST8 << 2TMI2MZ H9Q8@ JRF FE9K9 G8 H2 9PGL9HM9 FE7F 7H> L97I9K8 87Q FE9 JK27LM78F36$HK98V2H89 F2 FE9 =7KME 10 a#9KFGWGM7FG2H@b '7FG2H7I .GSEF F2 ]2KZ _'.)]` WGI9L 7H RHW7GK I7J2KVK7MFGM9 ME7KS9 8E2KFI> J9W2K9 FE9 9I9MFG2H3  )E7F ME7KS9 G8 J9GHS E9IL GH 7J9>7HM9 V9HLGHS K982IRFG2H 2W FE9 9I9MFG2H 2JN9MFG2H8 7F G88R9 E9K93  $H IGSEF 2W '.)]T8 GHF9K98F GH FE9 K982IRFG2H 2W FE9 G88R98 K7G89L J> FE9 a#9KFGWGM7FG2H@b GF Q78 V9KOGFF9L F2 WGI9 7OGMR8 JKG9W8 GH FEG8 M7893 ).D=A A,+h+ *&)", i#+%$'&51X_^R2F7FG2H O7KZ8 7HL MGF7FG2H8 2OGFF9L`3  +8 FE9 NRLS9 LGL@ Q9 M2HMIRL9 FE7F FE9 "OVI2>9K W7GI9L F2 O99F GF8 E97P> JRKL9H 2W L9O2H8FK7FGHS FE7F FE9 7II9S9L 2JN9MUFG2H7JI9 M2HLRMF K9782H7JI> F9HL9L F2 GHF9KW9K9 QGFE9OUVI2>998TWK99 7HL RHM29KM9L ME2GM9 GH FE9 9I9MFG2H3<3  ]9 7L2VF FE9 NRLS9T8 7H7I>8G8 2W FE9 I9FF9K8 7HL K982IRFG2H8 J> e2P9KHO9HF 2WWGMG7I83  ]9 K9I>@ GH V7KFGMRUI7K@ 2H 34056") 7)01)' ()*+@ /<5 ',.- <?4 _<XX0`3  +8 QGFE FE9 #2HSK988Q2O7HT8 I9FF9K 7F G88R9 GH FE7F M789@ K9782H7JI9 9OVI2>998 Q2RIL K9M2SHG[9 FE9 L2MRO9HF8 7F G88R9 E9K9 78 9YVK988G2H8 2W 2VGHG2H J> FE9 P7KG2R8 2WWGUMG7I8 QE2 M2OV289L FE9O3X,GZ9 FE9 NRLS9@ Q9 WGHL 318.96:0" ;"))0)< 3125+@ 1/6 ',.- 6XX _<X46`@ LG8FGHUSRG8E7JI9 GH O7F9KG7I K98V9MF83  )E7F M789 GHP2IP9L 7 %F7F9 #2OOG88G2H9K 2W ,7J2KT8 eK99ZUI7HSR7S9 I9FF9K@ VKGHF9L 2H 2WWGMG7I 8F7FG2H9K>@ 89HF 1: E2RK8 J9W2K9 7H 9I9MFG2H F2 eK99ZU8V97ZGHS P2F9K8jP2F9K8 QGFE IGOGF9L "HSIG8E VK2WGMG9HM> 7HL IGOGF9L RHL9K8F7HLGHS 2W (9L9K7I 7HL %F7F9 NRKG8LGMFG2H 2P9K I7J2K K9I7FG2H8jQE2 M78F 7 L9F9KOGH7FGP9 HROJ9K 2W P2F98 GH FE9 9I9MFG2H@ QEGME Q78 L9MGL9L J> 7 H7KK2QO7KSGH3  %GSHGWGM7HFI>@ FE9 K9M2KL 9PGL9HM9 GH FE7F M789@ RHIGZ9 FE9 9PGL9HM9 E9K9@ 8RVV2KF9L 7 WGHLGHS FE7F FE9 P2F9K8 7F G88R9 Q9K9 V7KFGMRI7KI> 8R8M9VUFGJI9 F2 M2HWR8G2H 7J2RF FE9 K9I7FG2H8EGV J9FQ99H FE9 %F7F9 #2OOG88G2H9K 2W ,7J2K 7HL FE9 (9L9K7I '7FG2H7I ,7J2K .9I7FG2H8 -27KL3<?(RKFE9K@ FE9 MI289 P2F9 O7KSGH GH 31.96:0" ;"))0)<O7L9 7H> P2F9K M2HWR8G2H O2K9 IGZ9I> F2 7WW9MF FE9 2RFM2O9 FE7H GF Q2RIL J9 E9K9@ QE9K9 FE9K9 Q78 7 QGL9 O7KSGH@ 9P9H GW 7H> 8RME M2HWR8G2H Q78 IGZ9I>3  )ER8@ GH FEG8 M789@ Q9 M2HMIRL9 FE7F K9782H7JI9 P2F9K8 Q2RIL H2F E7P9 M2HMIRL9L FE7F FE9 I9FF9K8 7HL K982IRFG2H8@ 9GFE9K GHLGPGLR7II> 2K GH FE9 7SSK9S7F9@ K9U  X)E9 LG889OGH7FG2H 2W ORIFGVI9 L2MRO9HF8 L298 H2F K9^RGK9 7 LGWW9KU9HF K98RIF WK2O 34056") 7)01)@ QEGME GHP2IP9L 7 8GHSI9 I9FF9K3  )E9 I9FF9K8 7HL K982IRFG2H8 E9K9 LGWW9K9L WK2O 2H9 7H2FE9Kk  82O9 9YVK988I> F2RF9L V28GFGP9 78V9MF8 2W FE9 DHG2Hl 2FE9K8 8F7F9L FE9 E2V9 W2K 7 I7QWRI 7HL V97M9WRI 9I9MFG2H M7OV7GSH 2K W2K M78GH2 H9RFK7IGF> 7HL K9M2SHGFG2H J> M7KL ME9MZl 7HL 8FGII 2FE9K8 8RVV2KF9L FE9 "OVI2>99 (K99 #E2GM9 +MF _7 V28GFG2H 9889HFG7II> GOO7F9KG7I F2 FE9 GOOGH9HF )KROV AI7[7 9I9MUFG2H`3  ]9 M2HMIRL9 FE7F 7 K9782H7JI9 9OVI2>99 Q2RIL K9M2SHG[9 FE989 LGP9K89 L2MRO9HF8 78 K9WI9MFGHS P7KG2R8 2WWGMG7I8T 89V7K7F9 PG9QV2GHF83<?.9VK989HF7FGP9 +HLK9Q8@ QE2 QK2F9 7 V9K82H7I I9FF9K 2W 8RVV2KF W2K FE9 DHG2H 2H EG8 V9K82H7I I9FF9KE97L@ 7HL QE2 V7KFGMGV7F9L GH FE9 =7KME 10 M7KL ME9MZ@ G8 #E7GKO7H 2W FE9 *2R89 2W .9VK989HF7FGP98 %RJM2OOGFF99 2H *97IFE@ "OVI2>O9HF@ ,7J2K@ 7HL A9H8G2H83  -RF FE9 L2MRO9HF8 GH FE9 K9M2KL GL9HFGW> EGO 2HI> 78 a#2HSK988O7H@b QGFE H2 O9HFG2H 2W EG8 I7J2K 8RJM2OOGFF99 7WWGIG7FG2H3  )ER8@ EG8 FGFI9 7HL 7WUWGIG7FG2H 8GOVI> M2RIL H2F E7P9 M2HWR89L P2F9K8 GH FE9 Q7> FE7F FE9 %F7F9 #2OOG88G2H9K 2W ,7J2KT8 FGFI9 O7> E7P9 M2HWR89L P2F9K8 GH 31.96:0" ;"))0)<3  =2K92P9K@ 7J89HF 9PGL9HM9 FE7F FE9 )KROV AI7[7 P2F9K8 Q9K9RHR8R7II> 8R8M9VFGJI9 F2 M2HWR8G2H LR9 F2 IGOGF9L I7HSR7S9 8ZGII8 2K IGOGF9L RHL9K8F7HLGHS 2W D3%3 e2P9KHO9HF@ Q9 QGII H2F 788RO9 FE7F FE9> M2RIL H2F LGWW9K9HFG7F9 J9FQ99H 7 I9SG8I7F2KT8 V2IGFGM7I K2I9 7HL 7 -27KL K9VK989HF7FGP9T8 9YVK988I> H9RFK7I 7LOGHG8FK7FGP9 K2I93 WI9MF9L FE9 -27KLT8 9HL2K89O9HF 2W FE9 DHG2H 2K 2FE9KUQG89 K7G89L L2RJF8 7J2RF FE9 -27KLT8 H9RFK7IGF>3<<13.9S7KLGHS FE9 DHG2HT8 =7KME 10 M7KLUME9MZ a#9KFGUWGM7FG2H@bQ9 M2HMIRL9 FE7F FEG8 9P9HFcL2MRO9HF L298 H2F NR8FGW> 89FFGHS 78GL9 FE9 9I9MFG2H@ SGP9H FE9 7J89HM9 2W 9PGL9HM9 FE7F O2K9 FE7H 7 W9Q P2F9K8 Q9K9 7Q7K9 2W FE9 a#9KFGWGM7FG2Hb7HL FE9 QGL9 O7KSGH 2W FE9 DHG2HT8 PGMUF2K>3  )ER8@ Q9 H99L H2F 7LLK988 QE9FE9K FE9 a#9KFGWGM7UFG2HbQ2RIL E7P9 7 F9HL9HM> F2 M29KM9 K9782H7JI9 9OUVI2>998T WK99 ME2GM9 GH FE9 9I9MFG2H3+8 FE9 V7KFG98 8FGVRI7F9L@ 2HI> FQ2 )KROV AI7[7 L97I9K8 7FF9HL9L FE9 =7KME 10 K7II>3  '2 9PGL9HM9 Q78 VK989HF9L GHLGM7FGHS FE7F FE9> F2IL FE9GK M2Q2KZ9K8 7J2RF GF3<1)E9 QKGFF9H a#9KFGWGM7FG2HbV28F9K 7HL V7V9K M2VG98 Q9K9 Z9VF GH FE9 RHG2H E7II W2K 7IO28F 7 Q99Z@ JRF 7S7GH@ FE9K9 G8 H2 K9M2KL 9PGL9HM9 FE7F 7H> L97I9K8 87Q FE9O 2K FE7F FE9> Q9K9 2FE9KQG89 LG889OGH7F9L 7O2HS FE9 P2F9K83  )E989 W7MF8 7K9 V7KFGMRI7KI> 8GSHGWGM7HF GH PG9Q 2W FE9 I7KS9 8G[9 2W FE9 RHGF _7J2RF 0/? 9OVI2>998@ 7J2RF :402W QE2O P2F9L` 7HL FE9 <40UP2F9 O7KSGH W7P2KGHS FE9 DHG2H3)E9 -27KLT8 I2HS8F7HLGHS KRI9 GH 788988GHS 9I9MFG2H 2JN9MFG2H8 G8 FE7F FE9 2JN9MFGHS V7KF> OR8F 8E2Q H2F 2HI> FE7F VK2EGJGF9L M2HLRMF 2MMRKK9L JRF 7I82 FE7F@ PG9Q9L 2JN9MFGP9I>@ GF GHF9KW9K9L QGFEP2F9K8T9Y9KMG89 2W WK99 ME2GM93  %99@ 93S3@ =20>1 ?"&' ()*+@ /:< ',.- 0<0@ 0<0 _1??:`l @0*16" ()A9/>20$/@ 1X5 ',.- :X6@ :XX _<X6X`3  )E9 V7KF> 899ZGHS F2 89F 78GL9 7H 9I9MFG2H 7I82 J97K8 7 E97PG9K JRKL9H QE9K9 FE9 P2F9 O7KSGH G8 I7KS93  BC0/ D$)>8B83"2 !&/>$6@ 16? ',.- 06?@ 06<;061 _<X65`3  <<#2HFK7K> F2 FE9 NRLS9@ Q9 WGHL GF RHH9M9887K> F2 7VVI> -27KL I7Q K9S7KLGHS 7 V7KF>T8 LG889OGH7FG2H@ 78 9I9MFG2H VK2V7S7HL7@ 2W 7IF9K9L J7II2F8 2K -27KL H2FGM983  %99 !E3 ()C$/>6$)>' ()*+@ 14: ',.- 005 _<X60`@ 8RV9K89L9L J> D&A$2 F$6120". G1/50>".@ /0< ',.- '23 15 _1??4`3  )E9 NRLS9 7I82 M2H8GL9K9L@ GHF9K 7IG7@ FE9 -27KLT8 O2K9 S9H9K7I 8F7HL7KL K9S7KLGHS OG8I97LGHS 9I9MFG2H VK2V7S7HL73  %99 F0A.")A H"8>01)". ?0#$ ()/92")*$ 31+@ 15/ ',.- <14@ </<;<// _<X61` _E2ILGHS FE7F FE9 -27KL Q2RIL H2F 89F 78GL9 9I9MFG2H8 J9M7R89 2W 7 V7KF>T8 OG8UI97LGHS M7OV7GSH VK2V7S7HL7@ 9YM9VF GH M7898 2W W2KS9K> FE7F VK9MIRL9 9OVI2>998 WK2O K9M2SHG[GHS M7OV7GSH VK2V7S7HL7 W2K QE7F GF G8`3  )2 FE9 9YF9HF FE7F GF O7> J9 7VVK2VKG7F9 F2 788988 FE9 I9FF9K8 7HL K982IRFG2H878 OG8I97LGHS VK2V7S7HL7@ Q9 7SK99 QGFE FE9 NRLS9T8 7H7I>8G8 2W F0A8.")A H">01)".3  ]9 WRKFE9K WGHL FE7F FE9 9I9MFG2H VK2V7S7HL7 7F G88R9 Q2RIL H2F J9 2JN9MFG2H7JI9 RHL9K FE9 8F7HL7KL FE7F FE9 D3%3 %GYFE #GKUMRGF #2RKF 2W +VV97I8 7VVIG983  %99 I") E12)@."/>0* F"*40)$2& 31+ C+ H?DJ@ 4/5 (31L /:/@ /:6 _5FE #GK3 <X6:` _a)E9K9 O7> J9 M7898 QE9K9 H2 W2KS9K> M7H J9 VK2P9L@ JRF QE9K9 FE9 OG8K9VK989HF7FG2H G8 82 V9KP7U8GP9 7HL FE9 L9M9VFG2H 82 7KFWRI FE7F 9OVI2>998 QGII J9 RH7JI9 F2 89V7UK7F9 FKRFE WK2O RHFKRFE 7HL QE9K9 FE9GK KGSEF F2 7 WK99 7HL W7GK ME2GM9 QGII J9 7WW9MF9L3b`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`@ Q9 WGHL FE7F FE9 K9M2KL L298 H2F V9KOGF 7 K9782H7JI9 GHW9K9HM9 FE7F FE9 L2MRO9HF M2RIL E7P9 GHWIR9HM9L 9H2RSE 9OUVI2>998 F2 7WW9MF FE9 K98RIF8 2W FE9 9I9MFG2H3  %99 B6C$*1 F"<)$>0*/' ()*+@ //6 ',.- X?0 _1??/`3  ]9 FER8 L9MIGH9 F2 89F 78GL9 FE9 9I9MFG2H3#".)$($#+)$&' &( ."A."%"')+)$B"$)$% #".)$($"!FE7F 7 O7N2KGF> 2W FE9 P7IGL J7II2F8 E7P9 J99H M78F W2K $HF9KH7FG2H7I DHG2H@ DHGF9L +RF2O2JGI9@ +9K28V7M9 i +SKGMRIFRK7I $OVI9O9HF ]2KZ9K8 2W +O9KUGM7@+(,;#$&@ 7HL FE7F GF G8 FE9 9YMIR8GP9 M2II9MFGP9UJ7KS7GHGHS K9VK989HF7FGP92W FE9 9OVI2>998 GH FE9 W2II2QUGHS 7VVK2VKG7F9 RHGFk</()*.9A$Ak  +II WRIIUFGO9 7HL K9SRI7K V7KFUFGO9 L97I9K8 9OVI2>9L J> FE9 "OVI2>9K 7F GF8 =G88G88GVVG 7HL FE9 -27KLQ7IZ@ +FI7HFGM #GF>@ 'd W7MGIGF>3,-*.9A$Ak  +II 2FE9K 9OVI2>998@ M78EG9K8@ VGF MI9KZ8@ MI9KGM7I 9OVI2>998@ 9HSGH99K8@ SR7KL8 7HL 8RUV9KPG82K8 78 L9WGH9L GH FE9 +MF3G$)2& D+ @21>"/' ,/K+' W2K FE9 .9SG2H7I !GK9MF2K3;4$1A12$ F+ ,0/$):$2<' ,/K+ 7HLJ20") B+ 3"9#0$.A' ,/K+L=1- D1>4*40.A' ??@M' 2W .289I7HL@'9Q d9K89>@ W2K FE9 "OUVI2>9K3N0..0"6 ;+ O1/$6' ,/K+L3.$"2& PO1/$6' ??@M' 2W AEGI7L9IUVEG7@ A9HH8>IP7HG7@ W2K FE9 A9FGFG2H9K3N0..0"6 ?+ F$//$)<$2' ,/K+ LH">01)". D0<4>;1 N12Q ?$<". E$#$)/$ =19)A">01)' ()*+M' W2K 7OGMR8 MRKG79@ =7KZ =GY@ 2H JKG9W3<  </)E9 %FGVRI7F9L "I9MFG2H +SK99O9HF WRKFE9K 8F7F9LkB2FGHS %RJN9MF F2 #E7II9HS9k  +II WRIIUFGO9 7HL K9SRI7K V7KFUFGO9 LR7IUK7F9 L97I9K8c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d"#)$&'%.&-".) +3e$+''+%$@ +LOGHG8FK7FGP9 ,7Q d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d9K89> W7MGIUGF>3  )E9 A9FGFG2H9K DHG2H _E9K97WF9K FE9 DHG2H` Q2H FE99I9MUFG2H J> 7 P2F9 2W /1: F2 <:X@ QGFE < ME7II9HS9L J7II2F FE7F G8 H2F L9F9KOGH7FGP93  )E9 9OVI2>9K 8RJOGFF9L FE9 W2II2QGHS 0 2JN9MUFG2H8 F2 FE9 9I9MFG2HkR:S$*>01) T+MFGHS GH M2HM9KF QGFE K9VK989HF7FGP98 2W FE9 W9L9K7I@ 8F7F9 7HL I2M7IS2P9KHO9HF8@ PG7 F9I9PG8G2H@ FE9 DHG2HT8 Q9J 8GF9@ 7HL QKGFF9H 7HL 2FE9K M2OORHGM7FG2H8@ F2 89MRK9 V7KFG87H 7LP7HF7S9 J> OG8K9VK989HFGHSF2 P2F9K8 FE7F FE9 S2P9KHO9HF@ 7F 7II I9P9I8 7HL FEK2RSE 7II 2W GF87S9HMG98@ 7HL 9YVIGMGFI> 7HL GOVIGMGFI> FEK2RSE GF8 7S9HM>@ FE9 '7UFG2H7I ,7J2K .9I7FG2H8 -27KL@ 9HL2K89L 7HL 8RVV2KF9L FE9 DHG2HGH FE9 9I9MFG2H@ FE9K9J> WRHL7O9HF7II> RHL9KOGHGHS S2P9KHO9HF7I_7HL ',.-` H9RFK7IGF>@ QEGME G8 FE9 8GH9 ^R7 H2H 2W 7 W7GK 9I9MFG2H3R:S$*>01) U+MFGHS GH M2HM9KF QGFE K9VK989HF7FGP98 2W FE9 W9L9K7I S2P9KHO9HF GHaM9KFGW>GHSbFE9 DHG2HT8 O7N2KGF> 8F7FR8 aGH 7MM2KL7HM9 QGFE ',.-KRI98@bFEK2RSE 7 8E7O M7KL ME9MZ@ FE9K9J> MK97FGHS FE9 W7I89 GOVK988G2H FE7Fk  _7` 7 P7IGL M7KL ME9MZ E7L J99H M2HLRMF9L@ _J` FE9',.- E7L 7RFE2KG[9L@ 7VVK2P9L 2W 7HL K9M2SHG[9L FE9 P7IGLGF> 2W FE9 M7KL ME9MZ@ 7HL _M` FE9 DHG2H Q78 FE9 M9KFGWG9L K9VK989HF7FGP9 2W FE9 L97I9K8 J9W2K9 7H 9I9MFG2H Q78 M2HLRMF9L3R:S$*>01) V+MFGHS GH M2HM9KF QGFE K9VK989HF7FGP98 2W FE9 W9L9K7I S2P9KHO9HF F2R8RKV 7HL 7KK2S7F9 F2 GF89IW FE9 9YMIR8GP9 WRHMFG2H 2W FE9 ',.- F2 M9KFGW> K9VK989HF7FGP9 8F7FR8@ 7HL FE9K9J> MK97F9 FE9 GOVK988G2H 7O2HSP2F9K8 FE7F FE9 DHG2H Q78 M9KFGWG9L J9W2K9 7H 9I9MFG2H Q78 E9IL 7HL FE7F2VV28GUFG2H F2 FE9 DHG2H Q78 WRFGI93R:S$*>01) W+MFGHS GH M2HM9KF QGFE O9OJ9K8 2W FE9 W9L9K7I@ 8F7F9 7HL I2M7IS2P9KHO9HF8@ F2 L98FK2> FE9 I7J2K7F2K> M2HLGUFG2H8 H9M9887K> W2K 7WK99 7HL W7GK 9I9MFG2H J> MK97FGHS FE9 GOVK988G2H FE7F FE9 S2P9KHO9HFPG9Q9L FE9 RHG2HG[7FG2H 2W FE9 )KROV AI7[7 78 7 L98GK7JI9 2RFM2O97HL S2P9KHO9HF7I 2JN9MFGP93 ).D=A A,+h+ *&)", i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aFEK2RSE 8GSH9L 7RFE2KG[7UFG2H M7KL83b$F 7I82 78Z9L FE9 "OVI2>9K F2 M2HF7MF FE9 DHG2H F2 7SK99 2H 7 VK2M9LRK9 J> QEGME FE9 "OVI2>9K Q2RIL K9M2SHG[9 FE9 DHG2H aJ789L 2H 7 K9PG9Q 2W FE9 7RFE2KG[7FG2H M7KL83b"K3 "YE3 X3  )E9 "OVI2>9K LGL H2F K98V2HL F2 FE7F I9FF9K3+WF9K FE9 V7KFG98 7SK99L F2 FE9 L9F7GI8 2W 7 -27KL 9I9MFG2H@ J2FE FE9 "OVI2>9K 7HL FE9 DHG2H 9HS7S9L GH 9YF9H8GP9 M7OUV7GSHGHS F2 M2HPGHM9 FE9 P2F9K8 2W FE9 82RHLH988 2W FE9GK V28GUFG2H83  )E9 V7KFG98 8FGVRI7F9L FE7F FE9 "OVI2>9K LG8FKGJRF9L aHRO9K2R8 E7HL2RF8bLRKGHS FE9 9I9MFG2H V9KG2L@ aRKSGHS FE9 L97I9K8 F2 P2F9 H23b)K3 :6;:X3  )E9"OVI2>9K M2HM9L98 FE7F GF aQ7S9L 7 PGS2K2R8 M7OV7GSHb7S7GH8F 89I9MFG2H 2W FE9 DHG2H _"K3 -K3 1<`3 )E9 AK988 2W +FI7HFGM #GF>@ FE9 O7GH I2M7I H9Q8UV7V9K@ M2P9K9L FE9 M7OV7GSH@ 98V9MG7II> LRKGHS FE9 I78F W9Q L7>8 J9W2K9 FE9 =7KME /< 9I9MFG2H _DH3 "YE3 1@ /i :@ )K3 0<;0/`3$H 7LLGFG2H@ FE9 DHG2H 2JF7GH9L FE9 8RVV2KF 2W I2M7I 7HL W9LU9K7I 9I9MF9L 2WWGMG7I8@ QE2 G88R9L I9FF9K8 7HL K982IRFG2H8 FE7F Q9K9 M7KKG9L 2H FE9 DHG2HT8 Q9J8GF9 7HL O7L9 VRJIGMI> 7P7GIU7JI9 F2 FE9 L97I9K8@ 78 Q9II 78 2FE9K GHF9K98F9L GHLGPGLR7I8 7HL SK2RV83  =28F 2W FE9 I9FF9K8 S9H9K7II> 8RVV2KF9L FE9 DHG2HT8 2P9K7II M7OV7GSH F2 K9VK989HF FE9 +FI7HFGM #GF> L97I9K8@ QGFE 7 8V9MGWGM W2MR8@ 7F I978F GH F9KO8 2W FE9 FGOGHS 2W FE9 I9FF9K8@ 2H FE9 WGK8F 2W FE9 -27KL 9I9MFG2H8 GH FE9 M7OV7GSH3  )E9L97I9K8 Q2KZGHS W2K #7987KT8 +FI7HFGM #GF> P2F9L 2H =7KME <4@ 1??4l FE9 DHG2H Q2H FE7F 9I9MFG2H J> 7 O7KSGH 2W 041 F2 <16@ 7 W7MF FE7F FE9 DHG2H FKROV9F9L GH GF8 M7OV7GSH IGF9K7FRK9 GH 7LP7HM9 2W FE9 9I9MFG2H GH FEG8 M789 _"K3 "YE3 1`3&H =7KME 11@ 1??4@ FE9 DHG2H 7LLK9889L 7 I9FF9K F2 FE9 "OUVI2>9KT8 L97I9K8 GH 7LP7HM9 2W FE9 =7KME /< 9I9MFG2H3  )E7F I9FF9K GHMIRL9L 7FF7MEO9HF8 2W 97KIG9K I9FF9K8 2W 8RVV2KF WK2O 9I9MF9L 2WWGMG7I8 FE7F E7L J99H VK9V7K9L J9W2K9 FE9 #7987KT8 9I9MFG2H _"K3 "YE3 1@ )K3 /?;/<`3 )E289 I9FF9K8 7I82 7VV97K9L 89V7K7F9I> 2H FE9 DHG2HT8 Q9J8GF9 _"K3 "YE83 :7@ :S@ )K3 //;/:@ /0;/5`3  &H9 7FF7MEO9HF Q78 7 =7KME <1@ 1??4 I9FF9K 7LLK9889L F2 a!97K (KG9HL8@bWK2O DHGF9L %F7F98 #2HSK988O9H #EKG8F2UVE9K %OGFE 7HL (K7HZ ,2-G2HL2@ 9YVK988GHS FE9GK 8RVV2KF W2K FE9 DHG2H GH GF8 2P9K7II M7OV7GSH3  )E9 I9FF9K 8F7F9L FE7F FE9 M2HSK988O9H RHL9K8F22L FE7F 40m 2W FE9 L97I9K8 E7L 8GSH9L 7RFE2KG[7FG2H M7KL8@ JRF FE7F FE9K9 Q78 a8FGII FE9 GOV2KF7HF 9I9MUFG2H P2F9 89F W2K FEG8 %7FRKL7>@bK9W9KKGHS F2 FE9 #7987KT8 9I9MUFG2H3 )E9 K98F 2W FE9 I9FF9K LG8MR889L FE9 K9M9HFI> GHFK2LRM9L (K99 #E2GM9 +MF@ VK2V289L I9SG8I7FG2H FE7F Q2RIL VK2PGL9 W2K RHG2H K9M2SHGFG2H J789L 82I9I> 2H 7RFE2KG[7FG2H M7KL83  )E9 I9FF9K 9HL9L J> K9GF9K7FGHS FE9 M2HSK988O9HT8 8RVV2KF W2K FE99OVI2>998TKGSEF F2 N2GH 7 RHG2H 7HL 7I82 FE9 (K99 #E2GM9 +MF3  "K3 "YE3 :J3  +H2FE9K 7FF7MEO9HF Q78 7 8GOGI7K I9FF9K 2W 8RVV2KF@ 7LLK9889L F2 a#78GH2 "OVI2>998b7HL L7F9L =7KME 6@ 1??4@ 7HL GF M7O9 WK2O %F7F9 %9H7F9 AK98GL9HF .GME7KL #2L9> 7HL %F7F9 +889OJI> %V97Z9K d289VE .2J9KF83  )E9 I9FF9K 8F7F9L FE7F FE9 7RFE2K8 a8FK2HSI> 8RVV2KF fFE9g L97I9K8TKGSEF8 F2 L9MGL9 QE9FE9K 2K H2F FE9> QG8E F2 N2GH 7 I7J2K RHG2H3b$F MI289L J> 8F7FGHS 7H 9YV9MF7FG2H FE7F a7II V7KFG98 GHP2IP9L QGII 7II2Q FE9 M2II9MFGP9 J7KS7GHGHS VK2M988 F2 VK2M99L GH 7 V97M9WRI 7HL I7QUWRI O7HH9K FE7F K98V9MF8 2RK %F7F9T8 VK2RL I7J2K FK7LGFG2H3b"K3 "YE3 :M3  +I82 7FF7ME9L Q78 7 I9FF9K@ 7LLK9889L F2 M78GH2 9OUVI2>998 7HL L7F9L =7KME X@ 1??4@ 7HL M7O9 WK2O D3%3 #2HUSK988O7H .2J9KF +HLK9Q83  $F K9W9KK9L F2 FE9 DHG2HT8 2P9K7II M7OV7GSH@ QGFE V7KFGMRI7K 9OVE78G8 2H FE9 aGOV2KF7HF L9MG8G2HbFE9 9OVI2>998 W7M9L 78 F2 aQE9FE9K >2R 7HL >2RK M2UQ2KZ9K8 QGII RHG2HG[93b%FGII 7H2FE9K 7FF7MEO9HF Q78 7 =7KME 5@ 1??4 I9FF9K WK2O d29 \9II>@ 7H +FI7HFGM #2RHF> (K99E2IL9K@ F2 FE9 e9H9K7I =7H7S9K 2W #7987KT8 +FI7HFGM #GF>@ RKSGHS FE7F 9OUVI2>9K H2F F2 9HS7S9 GH 7H a7SSK988GP9 M7OV7GSHbFE7F Q2RIL a8VK97L W97K 7HL GHFGOGL7F9 Q2KZ9K83b*G8 I9FF9K 7I82 2WW9K9L F2 E9IV GH LG8MR88GHS 7 M2L9 2W M2HLRMF W2K FE9 RVM2OGHS 9I9MFG2H a2K 7H> 2FE9K G88R93b  "K3 "YE3 :93)E9 DHG2HT8 =7KME 11 I9FF9K 7I82 M2HF7GH9L@ 78 7H 7FF7MEUO9HF@ 7H RHL7F9L K982IRFG2H 2W 8RVV2KF 8GSH9L J> 7J2RF 5? 9I9MF9L %F7F9 +889OJI>O9H 7HL %9H7F2K83  )E9 K982IRFG2H 8RVUV2KF9L FE9 DHG2HT8 9WW2KF F2 2KS7HG[9 FE9 L97I9K8 7HL RKS9L aM78GH2 O7H7S9O9HFbF2 K98V9MF GF8 9OVI2>998T2VGHG2H8 7HL L9O2MK7FGM KGSEF F2 2KS7HG[9 7 RHG2H WK99 WK2O 9OVI2>9K GHF9KUW9K9HM9 7HL 7JR89 2W V2Q9K3b$F 7I82 8F7F9L FE7F FEG8 G8 QE7F FE9 8GSH9K8 9YV9MF9L WK2O aK98V2H8GJI9 JR8GH98898@b7HL H2F9L FE7F FE9> Q2RIL J9 aV7>GHS 7FF9HFG2H F2 E2Q 9OVI2>998 7K9 FK97F9L FEK2RSE2RF FEG8 VK2M9883b"K3 "YE3 1 _7FF7MEO9HF`l )K3 /?;/<3+H2FE9K DHG2H Q9J8GF9 GF9O GHMIRL9L 7 W7P2K7JI9 K982IRFG2H J> FE9 +FI7HFGM #GF> #2RHMGI3  &H =7KME 1<@ FE9 #2RHMGI V7889L 7 K982IRFG2H M7IIGHS 2H 7II +FI7HFGM #GF> M78GH28 F2 K9O7GH H9RUFK7I QGFE K98V9MF F2 FE9 2KS7HG[GHS KGSEF8 2W FE9 L97I9K83  )E9 K982IRFG2H 8F7F9L FE7F FE9 L97I9K8 Q9K9 7MFGP9I> 9HS7S9L GH 2KS7UHG[GHS LKGP98 7HL E7L aME289H FE9 D+] 78 FE9GK 9YMIR8GP9 K9VUK989HF7FGP93b)E9 K982IRFG2H WRKFE9K 7WWGKO9L FE9 KGSEF 2W 9OUVI2>998 F2 W2KO RHG2H8 7HL 8RVV2KF9L FE9 "OVI2>99 (K99 #E2GM9 +MF@ K9W9KK9L F2 7J2P93  )E9 K982IRFG2H 7I82 M7II9L 2H FE9 M78GH28 F2 E2H2K 7 K9^R98F W2K O7N2KGF> M7KL ME9MZ K9M2SHGFG2H QGFE7H 7SK99O9HF W2K 7 aH9RFK7I FEGKL V7KF> P9KGWGM7FG2H 7HL 7VVK2VKG7F9 H9S2FG7FG2H83b  "K3 "YE3 :W3&H =7KME 10@ 7J2RF 7 Q99Z J9W2K9 FE9 9I9MFG2H GH FEG8 M789@ FE9 DHG2H E9IL 7 VK988 M2HW9K9HM9@ 7F QEGME FEK99 9I9MF9L 2WWGUMG7I8 8GSH9L 7HL LG8VI7>9L 7 82UM7II9L #9KFGWGM7FG2H 2W =7N2KGF> %F7FR83  )E9 M9KFGWGM7FG2H@ QEGME 8V9MGWGM7II> W2MR89L 2H FE9 "OVI2>9KT8 L97I9K8@ 8F7F9L 78 W2II2Q8k]9@ FE9 RHL9K8GSH9L@ M2HLRMF9L 7 M2HWGL9HFG7I 9Y7OGUH7FG2H 2W DHG2H 7RFE2KG[7FG2HM7KL8 W2K FE9 VRKV289 2W L9UF9KOGHGHS QE9FE9K 7 O7N2KGF> 2W WRII FGO9 7HL K9SRI7KV7KFUFGO9 L97I9K8@ LR7IUK7F9 L97I9K8@ 7HL LR7IUK7F9 8RV9KPG82K8 7F )KROV AI7[7*2F9I 7HL #78GH2 E7P9 7RFE2KG[9L FE9 $HF9KUH7FG2H7I DHG2H@ D+] _FE9 aDHG2Hb`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k  D3%3 #2HSK988O7H .2J9KF +HLK9Q8l %F7F9 %9H7UF2K d7O98 a%2HH>b=M#RII2RSEl 7HL %F7F9 +889OJI>O7H dGO ]E9I7H3  "K3 "YE3 /3 )E9 2KGSGH7I 2W FE9 M9KFGWGM7FG2H L2MRUO9HF@ QEGME Q78 GH V28F9K J27KL W2KO@ Q78 Z9VF GH FE9 DHG2HT8 2WWGM98 WK2O =7KME 15 RHFGI FE9 L7F9 2W FE9 9I9MFG2H 2H =7KME /<3  A7V9K M2VG98 Q9K9 7I82 K9VK2LRM9L 7HL O7L9 7P7GI7JI9 2H 7 F7JI9 GH FE9 DHG2HT8 2WWGM98 W2K QE29P9K Q7HF9L F2 F7Z9 FE9O _)K3 /<;/1`3&H FE9 9P9HGHS 2W =7KME 10@ 2H FE9 9I9P9H 2TMI2MZ H9Q8@ 7 I2M7I F9I9PG8G2H 8F7FG2H@ ]=e=U)B@ #E7HH9I :?@ 7GK9L 7 K9V2KF 2H FE9 VK988 M2HW9K9HM93  )E9 K9V2KF@ QEGME W97FRK9L 7 8HGVV9F WK2O #2HSK988O7H +HLK9Q8@ 8F7F9L FE7F +HLK9Q8 I9L 7 JGV7KFGU87H aM7KL ME9MZb7RFE2KG[7FG2H W2K FE9 L97I9K8 7F FE9 "OVI2>9K3  )E9 K9V2KF 8F7F9L FE7F FE9 K98RIF8 2W FE9 aM7KL ME9MZb8E2Q9L aM9KFGWGM7FG2H 2W O7N2KGF>8F7FR8 W2K W2KOGHS 7 DHG2H 7F )KROV AI7[7@ 7HL FE7F FEG8 M7O9 2H FE9 E99I8 2W7H 9I9MFG2H PGMF2K> J> FE9 DHG2H 7F #7987KT8 #78GH2 FE9 Q99Z J9W2K93  +WF9K #2HUSK988O7H +HLK9Q8 8F7F9L EG8 8RVV2KF W2K FE9 L97I9K8@ FE9 JK27LUM78F M2HFGHR9L J> 8F7FGHS FE7F FE9 FEK99 I9SG8I7F2K8 IG8F9L 7J2P9 7HL .9P9K9HL .9SGH7IL (I2>L 8GSH9L FE9 aM7KL M2RHFbF2 aM2HUWGKO P9KGWGM7FG2H FE7F FE9 L97I9K8 Q7HF F2 N2GH fFE9 DHG2Hgb)E9 JK27LM78F@ QEGME I78F9L 7J2RF 2H9 OGHRF9@ 9HL9L J> 8F7FGHS FE7F afFgE9 7MFR7I P2F9 QGII J9 E9IL FEG8 %7FRKL7>3b)E9 8F7FG2HT8 JK27LM78F PG9QGHS 7K97 GHMIRL98 FE9 7K978 GH QEGME O28F@ GW H2F 7II@ 2W FE9 "OVI2>9KT8 L97I9K8 IGP93  "K3 "YE83 0@5@ 4@7HL 6l )K3 /4;:?3)E9 "OVI2>9K 7I82 V2GHF8 2RF FE7F 2H9 2W FE9 DHG2HT8 Q9JU8GF9 V28FGHS8 _"K3 "YE3 :E` GHMIRL98 7 8F7F9O9HF FE7F FE9 "OUVI2>9K aE78 '2 .GSEFF2 ZH2Q QE2 G8 2K G8 H2F 8GSHGHSM7KLn  )E289 M7KL8 QGII S2 WK2O FE9 V9K82H >2R K9FRKH FE9O F2@ F2 FE9 RHG2H K9V8@ F2 FE9 '7FG2H7I ,7J2K .9I7FG2H8 -27KL@ QE9K9 FE9> 8F7> RHFGI Q9 7K9 M9KFGWG9L3b)E9 V28FGHS S9H9K7II> L97IF QGFE V288GJI9 9OVI2>9K GHF9KW9K9HM9 QGFE 9OVI2>99 KGSEF8 7HL 788RKUGHS 9OVI2>998 FE7F FE9> Q2RIL J9 VK2F9MF9L WK2O 8RME GHF9KW9KU9HM93  )E9 7RFE2KG[7FG2H M7KL8 FE7F Q9K9 M2II9MF9L LRKGHS FE9 DHG2H M7OV7GSH Q9K9 8FK7GSEFW2KQ7KL 7HL M2HF7GH9L H2 IGOGF7UFG2H8 2K M2HLGFG2H8 78 F2 FE9GK R893  )E9> VK2PGL9L FE7F FE9 9OUVI2>99 8GSHGHS FE9 M7KL 7RFE2KG[9L aFE9 DHGF9L +RF2 ]2KZ9K8 F2 K9VK989HF O9 GH M2II9MFGP9 J7KS7GHGHS3bDH3 "YE3 <3!G8MR88G2H 7HL +H7I>8G8]E9H@ 78 E9K9@ 7H 2JN9MFG2H G8 WGI9L 7II9SGHS FE7F FE9 aI7J2K7UF2K> M2HLGFG2H8b2W 7 -27KL 9I9MFG2H Q9K9 PG2I7F9L@ FE9 L9MGU8G2H7I 8F7HL7KLj7H 2JN9MFGP9 F98FjG8 aQE9FE9K FE9 M2HLRMF K9782H7JI> F9HL8 F2 GHF9KW9K9 QGFE FE9 9OVI2>998TWK99 7HL RHUM29KM9L ME2GM9 GH FE9 9I9MFG2H3b E19:.$ O !$2C0*$/'/:4 ',.- '23 06@ 8IGV 2V3 7F <;1 _1??5` _H2F K9V2KF9L GH -27KL P2IRO98`@ ^R2FGHS WK2O J"S"Y/ @."*$' ()*+'156 ',.- 656 _<X5:`3  )E9 JRKL9H 2W VK22W 2H FE7F G88R9@ QEGME G8 2H FE9 V7KF> 7889KFGHS FE9 2JN9MFG2H@ G8 7 E97P> 2H9 J9M7R89 FE9K9 G8 7 8FK2HS VK98ROVUFG2H FE7F J7II2F8 M78F RHL9K -27KL KRI98 7HL 8RV9KPG8G2H K9WI9MF FE9 FKR9 L98GK98 2W FE9 9I9MF2K7F93  %99 !"#$%"&' ()*+'//6 ',.- 010 _1??1`@7HL B)>01*4 D1*Q P D$"A& F0-@ /14 ',.- <?X<@ <?X1 _<XXX`3  +8 8E2QH J9I2Q@ $ WGHL FE7F FE9 "OVI2>9K E78 H2F O9F GF8 JRKL9H GH FEG8 M7893'2 V7KFGMGV7HF GH 7 -27KL 9I9MFG2H G8 V9KOGFF9L F2 8RSS98F FE7F FE9 7S9HM> M2HLRMFGHS FE9 9I9MFG2H 9HL2K898 7 V7KFGMRI7K ME2GM9 GH FE7F 9I9MFG2H3  -RF FE9 -27KL FKR8F8 9OVI2>998 F2 LG8UFGHSRG8E J9FQ99H -27KL 9HL2K89O9HF8 7HL 9I9MFG2H VK2V7S7HL7 J> V7KFG983  %99 !E3 ()C$/>6$)>' ()*+'14: ',.- 005 _<X60`@ GH QEGME FE9 -27KL MI7KGWG9L GF8 V28GFG2H 2H FE9 G88R9 2W QE9FE9K MGKMRI7FG2H J> 7 V7KF> 2W 7IF9K9L K9VK2LRMFG2H8 2W -27KL J7II2F8 LRKGHS 7H 9I9MFG2H M7OV7GSH G8 2JN9MFG2H7JI9 M2HLRMF3  )E9 -27KL L298 H2F 7VVI> 7 V9K 89 KRI9 GH FE289 MGKMRO8F7HM983   a]E9H FE9 V7KF> K98V2H8GJI9 W2K VK9V7K7FG2H 2W FE9 7IF9K9L J7IUI2F G8 MI97KI> GL9HFGWG9L 2H FE9 W7M9 2W FE9 O7F9KG7I GF89IW@ 9OUVI2>998 Q2RIL ZH2Q FE7F FE9 L2MRO9HF 9O7H7F9L WK2O 7 V7KF>@ H2F FE9 -27KL@ 7HL FER8 Q2RIL H2F J9 I9L F2 J9IG9P9 FE7F FE9 V7KF> E78 J99H 9HL2K89L J> FE9 -27KL3b&H FE9 2FE9K E7HL@ afQgE9H FE9 82RKM9 2W FE9 7IF9K9L J7II2F G8 H2F MI97KI> GL9HFGWG9L@ GF J9M2O98 H9M9887K> F2 9Y7OGH9 FE9 H7FRK9 7HL M2HF9HF8 2W FE9 O7F9KG7I GH 2KL9K F2 L9F9KOGH9 QE9FE9K FE9 L2MRO9HF E78 FE9 F9HL9HM> F2 OG8I97L 9OVI2>998 GHF2J9IG9PGHS FE7F FE9 -27KL W7P2K8 2H9 V7KF>T8 M7R893b$L37F 0043  %99 7I82 V8E"& J.0)A/@ 1XX ',.- <<? _<XX?`3 $HL99L@ 8GHM9 GF8 L9MG8G2H GH F0A.")A H">01)". ?0#$ ()/92")*$ 31+@ 15/ ',.- <14 _<X61`@ FE9 -27KL E78 98ME9Q9L O7ZGHS NRLSO9HF8 2H 7II9S9L OG8K9VK989HF7FG2H8 J> V7KFG98@ I97PGHS 788988O9HF 2W 7II9S9L OG8K9VK989HF7FG2H8 F2 FE9 S22L NRLSO9HF 2W FE9 P2F9K83  )EG8 7VVIG98 78 Q9II F2 OG8UK9VK989HF7FG2H8 2W -27KL I7Q 2K -27KL 7MFG2H8@ QEGME GH H2 Q7> GOVRSH FE9 -27KLT8 H9RFK7IGF>3  D0C$2$A<$ G1/50>".@ 15: ',.- <?X:@ <?X0 _<X61`3  af)gE9 O9K9 W7MF FE7F 7 V7KF> O7Z98 7H RHFKR9 8F7F9O9HF@ QE9FE9K 2W I7Q 2K W7MF@ G8 H2F SK2RHL8 W2K 89FFGHS 78GL9 7H 9I9MFG2H3b O14) N+ Z".:2$">4 P31+'166 ',.- 645@ 644 _<X66`3D8GHS 7 8GOGI7K 7H7I>8G8@ FE9 -27KL E78 K9V97F9LI> E9IL FE7F I9FF9K8 2W 9HL2K89O9HF J> 9I9MF9L 8F7F9 2K (9L9K7I 2WWGMG7I8 L2 H2F M2OVK2OG89 FE9 -27KLT8 H9RFK7IGF>@ 7J89HF 8V9MGWGM 9PGUL9HM9 FE7F P2F9K8 M2RIL H2F LG8M9KH FE9 LGWW9K9HM9 J9FQ99H 8F7F9O9HF8 7J2RF I7J2K K9I7FG2H8 J> FE289 2WWGMG7I8 7HL 8F7F9UO9HF8 J> FE9 -27KL 7HL GF8 K9VK989HF7FGP983  %99 34056") 7)801)' ()*+'/<5 ',.- <?4@<?6 _<XX0`@7HL M7898 FE9K9 MGF9L3  $H 34056") 7)01)@ FE9 -27KL K97LGI> LG8FGHSRG8E9L FE9 2HI> -27KL M789 FE7F 2P9KFRKH9L 7H 9I9MFG2H 2H 82O9QE7F 8GOGI7K SK2RHL8@ 31.96:0" ;"))0)< 3125+'1/6 ',.- 6XX _<X46`3  $H 31.96:0" ;"))0)<@ 7 8F7F9 M2OOG88G2H9K 2W I7J2K E7L 89HF 7 I9FF9K@ GH eK99Z@ 8V9MGWGM7II> 9HL2K8GHS FE9 V9FGFG2HGHS RHG2H 1: E2RK8 J9W2K9 FE9 9I9MFG2H3  )E9 -27KL KRI9L GH FE7F M789 FE7F FE9 9OUVI2>998@ O7H> 2W QE2O Q9K9 K9M9HF eK99Z GOOGSK7HF8@ I7MZ9L W7OGIG7KGF> J2FE QGFE "HSIG8E 7HL FE9 M2OVI9YGFG98 2W 8F7F9 7HL (9L9K7I NRKG8LGMFG2H 2P9K I7J2K K9I7FG2H83  #2H89^R9HFI>@ 7MM2KLUGHS F2 FE9 -27KL@ GH 7 W7GKI> MI289 9I9MFG2H GH QEGME FE9 HROJ9K 2W eK99Z 9OVI2>998 Q78 FQGM9 FE9 O7KSGH 2W PGMF2K>@ FE289 9OVI2>998 M2RIL K9782H7JI> E7P9 M2HWR89L FE9 8F7F9 M2OOG8U ).D=A A,+h+ *&)", i#+%$'&5//8G2H9K 2W I7J2K QGFE FE9 -27KL3  +8 FE9 -27KL O7L9 MI97K GH 34056") 7)01)@ FE9 VK2V2H9HF 2W FE9 2JN9MFG2H OR8F 8E2Q FE7F FE9 9OVI2>998 M2RIL H2F LG8FGHSRG8E J9FQ99H 8F7F9O9HF8 J> 2FE9K S2P9KHO9HF7I 2WWGMG7I8 7HL 8F7F9O9HF8 J> FE9 -27KL 7HL GF8 2WWGMG7I83  %99 7I82 !"0)>8Z1:"0) B:2"/0C$/' ()*+'//4 ',.- 61 _1??<`@7HL 72/$2& 3165")0$/'/<< ',.- /XX _<XX/`@ QEGME K9N9MF9L MI7GO8 8GOGI7K F2 FE7F O7L9 J> FE9 "OVI2>9K GH FEG8 M7893+VVI>GHS FE989 VKGHMGVI98 F2 FE9 W7MF8 GH FEG8 M789@ $ WGHL FE7F FE9 "OVI2>9K E78 H2F 8E2QH FE7F FE9 7II9S9L 9HL2K89O9HF8 J> 9I9MF9L VRJIGM 2WWGMG7I8 7O2RHF9L F2 7H 9HL2K89O9HF 2W FE9 DHG2H J> FE9 -27KL 2K FE9 S2P9KHO9HF S9H9K7II>3  '2K E78 FE9 "OVI2>9K 8E2QH FE7F FE9 M9KFGWGM7FG2H J> 7 V7H9I 2W M9KF7GH 9I9MF9L 2WWGMG7I8 7HL 7 MI9KGM 2W FE9 DHG2HT8 M7KL O7N2KGF> 7O2RHF9L F2 FE9 -27KLT8 M9KFGWGM7FG2H 2W 7 DHG2H 9I9MFG2H PGMUF2K>3)E9 "OVI2>9KT8 9WW2KF8 F2 LG8FGHSRG8E FEG8 M789 WK2O 340586") 7)01)7HL K9I7F9L M7898 7LP9K89 F2 GF8 V28GFG2H 7K9 RHV9KU8R78GP93  (GK8F 2W 7II@ FE9 8F7F9O9HF8 2W 8RVV2KF WK2O FE9 9I9MF9L 2WWGMG7I8 GH FEG8 M789 Q9K9 7F O28F GOVIGMGF 9HL2K89O9HF83  )E9> S9H9K7II> 8RVV2KF9L FE9 KGSEF 2W FE9 L97I9K8 F2 W2KO 7 RHG2H 7HL 78Z9L W2K FE9 M78GH28 F2 K9M2SHG[9 FEG8 KGSEF3  =2K92P9K@ FE9 7II9S9L 9HL2K89O9HF8@ J2FE GH FE9 MGF9L M7898 7LP9K89 F2 FE9 "OVI2>9KT8 V28GFG2H 7HL GH FEG8 M789@ Q9K9 WK2O 2WWGMG7I8 QE2 7K9 9I9MF9L K9VK989HF7FGP983  )E289 K9VK989HF7FGP98 8V97Z W2K FE9O89IP98@ H2F W2K FE9 S2P9KHO9HF S9H9K7II> 2K W2K 7H> 7S9HM> 2W FE9 S2P9KHO9HF QGFE 7RFE2KGF> 2P9K FE9 -27KL3  %2O9 2W FE9 2WWGMG7I8 QE2 O7L9 8F7F9O9HF8 GH FEG8 M789 Q9K9 8F7F9 K9VK989HUF7FGP98 QGFE H2 V288GJI9 7RFE2KGF> 2P9K FE9 -27KL@ QEGME G8 7 W9L9K7I 7S9HM>3  )E989 2WWGMG7I8L2 H2F KRH 9I9MFG2H8 7HL H2 K9782H7JI9 V9K82H P2FGHS GH 7 -27KL 9I9MFG2H 7HL K97LGHS FE289 I9FF9K8 Q2RIL FEGHZ 7H> LGWW9K9HFI>@ V7KFGMRI7KI> 8GHM9 FE9 DHG2H Q78 MI97KI> GL9HFGWG9L 78 FE9 V7KF> LG8FKGJRFGHS 2K LG889OGH7FGHS FE9 I9FF9K8 2W 8RVV2KF3  )ER8@ RHIGZ9 GH 31.96:0" ;"))0)<@ FE9K9 G8 H2 GHE9K9HF M2HWR8G2H GH FE9 9I9MF2K7F9 FE7F FE9 2WWGMG7I8 QE2 G88R9L FE9 8F7F9O9HF8 2W 8RVV2KF M2RIL J9 K9VK989HF7FGP98 2W FE9 '7FG2H7I ,7J2K .9I7FG2H8 -27KL3  '2K E78 FE9 "OVI2>9K 8RJUOGFF9L 7H> 9PGL9HM9 FE7F 7H> P2F9K8Q9K9 82 IGOGF9L GH GHF9IIGUS9HM9@ FE9 "HSIG8E I7HSR7S9@ 2K M2OO2H ZH2QI9LS9 FE7F FE9> Q2RIL J9IG9P9 FE7F FE9 -27KL 9HL2K89L FE9 DHG2H3$HL99L@ FE9 I9FF9K8 J> FE9 9I9MF9L 2WWGMG7I8 GH FEG8 M789 Q9K9 7LLK9889L S9H9K7II> F2 FE9 DHG2HT8 M7OV7GSH F2 2KS7HG[9 7II FE9 L97I9K8 Q2KZGHS W2K +FI7HFGM #GF> M78GH28@ H2F NR8F FE9 L97I9K8 2W FE9 "OVI2>9K3  =28F RKS9L FE9 M78GH28@ GHMIRLGHS FE9 "OVI2>9K@ F2 K9O7GH H9RFK7I 7HL H2F GHF9KW9K9 QGFE 9OVI2>99 KGSEF8l 2FE9K8 78Z9L W2K 7 M7KL ME9MZ F2 L9F9KOGH9 QE9FE9K FE9 DHG2H E7L O7N2KGF> 8RVV2KF QGFE2RF FE9 H99L W2K 7H 9I9MFG2H3  '2H9 2W FE9 I9FF9K8 2K K982IRFG2H8 8RSS98F9L FE7F FE9 -27KL 9I9MFG2H Q78 WRFGI9 J9M7R89 82O9 S2P9KHO9HF7I 9HFGF> 2P9K QEGME FE9 7RFE2K8 E7L M2HFK2I Q2RIL 8RV9K89L9 FE9 -27KL GH GF8 8RV9KPG8G2H 2W FE9 9I9MFG2H3  '2K Q2RIL 7H> K9782H7JI9 P2F9K FEGHZ FE7F Q78 FE9 M78931  1+F FE9 E97KGHS _)K3 <X`@ 7HL 7S7GH GH GF8 JKG9W _"K3 -K3 <4@ <X`@ FE9 "OVI2>9K 899O8 F2 LG8FGHSRG8E FE9 M7898 7LP9K89 F2 GF8 V28GFG2H J> 8F7FGHS FE7F@ GH FE289 M7898@ FE9K9 Q9K9 8GHSI9 I9FF9K8 2W 9HL2K89O9HF WK2O 2H9 #2HSK988O7H GH 97ME@ QE9K978 E9K9 FE9K9 Q9K9 ORIFGVI9 I9FUF9K8 2W 9HL2K89O9HF3  -RF FE9K9 G8 H2 J78G8 GH FE9 M7898 2K GH M2OO2H $H GF8 JKG9W _-K3 <0;<4@ <6`@ FE9 "OVI2>9K 7FF9OVF8 F2 JKGHS FEG8 M789 QGFEGH FE9 2KJGF 2W 31.96:0" ;"))0)<+  )E7F 7FF9OVF G8 RH7P7GIGHS3  (2K 9Y7OVI9@ FE9 "OVI2>9K 8F7F98 FE7F FE9 2WW9HLUGHS I9FF9K GH 31.96:0" ;"))0)<LGL H2F O9HFG2H FE9 ',.- 2K FE9 W9L9K7I S2P9KHO9HF QE9K978 FE9 I9FF9K8 GH FEG8 M789 LGL3  -RF@ RHIGZ9 GH 31.96:0" ;"))0)<@ FE9 K9W9K9HM98 F2 FE9 -27KL 7HL FE9 W9L9K7I S2P9KHO9HF GH FE9 I9FF9K8 GHP2IP9L GH FEG8 M789 E7L H2FEGHS F2 L2 QGFE QE9FE9K 9GFE9K 2W FE289 9HFGFG98 9HL2K89L FE9 DHG2H3  )E9 -27KLT8 M2HM9KH QGFE FE9 R89 2W FE9 Q2KL aI7J2KbGH FE9 FGFI9 2W FE9 I9FF9K QKGF9K GH 31.96:0" ;"))0)< Q78 FE7F FE9 9OVI2>998 M2RIL@ GH FE9 MGKMRO8F7HM98 2W FE7F M789@ E7P9 V9KUM9GP9L FE9 QKGF9K F2 J9 82O9E2Q M2HH9MF9L F2 FE9 ,7J2K -27KL3  '2 8RME K9W9K9HM98 F2 FE9 ',.- GH FE9 I9FF9K8 89HF GH FEG8 M789 M2RIL J9 82 PG9Q9L3  )ER8@ FE9 "OVI2>9K E78 W7GI9L F2 8E2Q FE7F FE9 DHG2HT8 LG8FKGJRFG2H 2W FE9 I9FF9K8 2W 8RVV2KF WK2O 9I9MF9L K9VK989HF7FGP98 GHF9KW9K9L QGFE 9OVI2>99 WK99 ME2GM93)E9 "OVI2>9K 7I82 W2MR898 2H FE9 aM9KFGWGM7FG2Hb2W 7 V7H9I 2W 8F7F9 7HL W9L9K7I 2WWGMG7I8j78 Q9II 78 7 MI9KGMj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aL9MI7K7UFG2H 2W DHG2H PGMF2K> QGFE FE9 ',.-T8 GOVKGO7FRKb_"K3 -K3 <5` G8 RHV9K8R78GP93  ,GZ9QG89 RHV9K8R78GP9 G8 FE9 M2HF9HFG2H J> 7OGMR8 _-K3 6` FE7F FE9 V7H9I M9KFGWGM7FG2H 9889HFG7II> 8F7F98 aFE7F 7 V7KFGMRI7K fV7KF>g E78 7MFR7II> Q2H FE9 9I9MFG2H3b(GK8F 2W 7II@ FE9 Q2KL aM9KFGW>bE78 7 S9H9KGM O97HGHS W7K J9U>2HL FE7F R89L GH -27KL V7KI7HM9 W2K FE9 P9KGWGM7FG2H 2W 9I9MFG2H K98RIF83  $F8 LGMFG2H7K> O97HGHS G8 aF2 7FF98F 78 M9KF7GHb2K aF2 F98FGW> F2 2K P2RME W2K GH QKGFGHS3b.7HL2O *2R89 ]9J8F9KT8 DH7JKGLS9L !GMFG2H7K> _%9M2HL "LGFG2H@ <XX6`3  $H FEG8 K98V9MF@ FE9 M9KFGWGM7FG2H M2OVI7GH9L 7J2RF Q78 8GOVI>7 P9KGWGM7FG2H J> FE9 V7H9I FE7F M9KF7GH W7MF8 9YG8F9L@ H7O9I> FE9 DHG2H V2889889L 7 O7N2KGF> 2W M7KL83  %9M2HLI>@ FE9 M9KFGWGM7FG2H Q78 IGOGF9L F2 FE9 DHG2HT8 M7KL O7N2KGF>@ H2F GF8 PGMF2K> GH 7 -27KL 9I9MFG2H3  $F G8@ 2W M2RK89@ V9KW9MFI> I7QWRI W2K 7H 9OVI2>9K F2 K9M2SHG[9 7 RHG2H 2H FE9 J78G8 2W 7 P9KGWG9L M7KL O7N2KGF>3  $HL99L@ FE9 DHUG2H E7L 78Z9L FE9 "OVI2>9K F2 L2 NR8F FE7F GH 7 I9FF9K 89HF M2HUF9OV2K7H92R8I> QGFE FE9 9I9MFG2H V9FGFG2H3  )E9 "OVI2>9K L9UMIGH9L F2 9P9H 7H8Q9K FE7F I9FF9K3  )2 7 M9KF7GH 9YF9HF@ #2HUSK988O7H +HLK9Q8 Q78 V7KFGMGV7FGHS GH FE9 P9KGWGM7FG2H 2W FE9 DHG2HT8 M7KL O7N2KGF> 78 7 M2RHF9K F2 FE9 "OVI2>9KT8 W7GIRK9 F2 8RJOGF F2 7 M7KL ME9MZ3  *9 7I82 82RSEF F2 GIIR8FK7F9 EG8 8RVV2KF W2K FE9 (K99 #E2GM9 +MF@ QEGME Q2RIL O7HL7F9 K9M2SHGFG2H 7WF9K 7 M7KL ME9MZ 2W O7N2KGF> 8F7FR83  *9 O7L9 MI97K EG8 8RVV2KF W2K FE9 (K99 #E2GM9 +MF GH FE9 I9FF9K E9 89HF F2 FE9 L97I9K83  $H FE989 MGKMRO8F7HM98@ $ WGHL FE7F H2 2H9 Q2RIL 9^R7F9 FE9 M7KL    89H89 W2K FE9 VK2V28GFG2H FE7F FE9 HROJ9K 2W I9FF9K8 2W 9HL2K89O9HF Q2RIL O7Z9 7 LGWW9K9HM9@ QE9K9@ 78 E9K9@ FE9 I9FF9K8 7K9 7II WK2O 82RKM98 FE7F M2RIL H2F K9782H7JI> 9^R7F9L F2 7 -27KL 9HL2K89O9HF3 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!5/:ME9MZ M9KFGWGM7FG2H QGFE 7 -27KL M9KFGWGM7FG2H 2W 9I9MFG2H K9U8RIF83/#2HFK7K> F2 FE9 M2HF9HFG2H8 2W FE9 "OVI2>9K _"K3 -K3 </` 7HL 2W 7OGMR8 _-K3 4`@ FE9 8F7F9O9HF FE7F FE9 M9KFGWGM7FG2H 2W FE9 DHG2HT8 M7KL O7N2KGF> Q78 L2H9 aGH 7MM2KL7HM9 QGFE ',.- KRI98b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`3)E9 VRJIGM JK27LM78F 2W FE9 VK988 M2HW9K9HM9 2W FE9 M9KFGWGM7UFG2H 7LL8 H2FEGHS 2W 8RJ8F7HM9 F2 FE9 7II9S9L 2JN9MFG2H@ 9YM9VF FE7F FE9 aM9KFGWGM7FG2HbQ78 QGL9I> K9V2KF9L3  +IFE2RSE FE9 H9Q8M78F9K K9V2KFGHS 2H FE9 M9KFGWGM7FG2H 8F7F9L FE7F GF M7O9 2H aFE9 E99I8 2W I78F Q99ZT8 8GOGI7K 9I9MFG2H 7F #7987KT8 #78GH2@bH9GFE9K FE9 DHG2H H2K FE9 9I9MF9L 2WWGMG7I8 GHP2IP9L GH FE9 M9KFGUWGM7FG2H Q9K9 K98V2H8GJI9 W2K FE7F 8F7F9O9HF3  $F Q78 O7L9 J> 7 VKGP7F9 FEGKL V7KF>3  $HL99L@ GH GF8 I78F W9Q Q2KL8@ FE9 JK27LM78F O7L9 MI97K FE7F FE9 a7MFR7I 9I9MFG2HbQ2RIL J9 E9IL 2H %7FRK  /)E9 "OVI2>9K 7I82 M2HF9HL8 _"K3 -K3 <0` FE7F FE9 V7H9IT8 R89 2W FE9 7RFE2KG[7FG2H M7KL8 GH L9F9KOGHGHS QE9FE9K 7 O7N2KGF> 2W FE9 RHGF E7L 8GSH9L M7KL8 82O9E2Q 7O2RHF9L F2 7 OG8R89 2W FE9 M7KL8 7HL OG8I9L aL97I9K8 78 F2 FE9 I9S7I GOV2KF 2W FE9 M9KFGWGM7FG2H3b  )E7F M2HF9HFG2H G8 QGFE2RF O9KGF3  %GSHGWGM7HFI>@ FE9 7RFE2KG[7FG2H M7KL8 FE9O89IP98 M2HUF7GH9L H2 IGOGF7FG2H 2H FE9GK R893  )E9 8GSH9K8 8GOVI> 7RFE2KG[9L FE9 DHG2H F2 K9VK989HF FE9O GHM2II9MFGP9 J7KS7GHGHS3  )E9> M9KF7GHI> M2RIL J9 R89L F2 K9^R98F P2IRHF7K> K9M2SHGFG2H WK2O FE9 "OVI2>9K@ QEGME FE9 DHG2H RH8RMM988WRII> 7FF9OVF9L F2 7MM2OVIG8E GH FEG8 M7893  )E9 DHUG2HT8 Q9J8GF9 LGL 9OVE78G[9 FE7F FE9 "OVI2>9K E7L H2 KGSEF F2 ZH2Q QE2 8GSH9L FE9 M7KL83  +HL GF Q78 GH FEG8 M2HF9YF FE7F FE9 Q9J8GF9 WRKUFE9K 8F7F9L FE7F FE9 M7KL8 Q2RIL 9P9HFR7II> S2 F2 FE9 -27KL 7HL 8F7> FE9K93  '2H9 2W FE289 8F7F9O9HF8@ E2Q9P9K@ VK2EGJGF9L R89 2W FE9 7RUFE2KG[7FG2H8 W2K M7KL ME9MZ VRKV28983  '2K L2 FE9 Q9J8GF98F7F9O9HF8 7LL 7H>FEGHS FE7F Q2RIL K9782H7JI> M2HP9KF FE9 V7H9IT8 M9KFGWGM7FG2H 2W FE9 M7KL O7N2KGF> GHF2 7H 9HL2K89O9HF J> FE9 -27KL 2W 7H 9I9MFG2H PGMUF2K> J> FE9 DHG2H3  $HL99L@ FE9 Q9J8GF9 8F7F9O9HF8 MI97KI> M7O9 WK2O FE9 DHG2H@ H2F FE9 -27KL 2K 7H> 2FE9K S2P9KHO9HF 9HFGF>3L7>@ =7KME /<@ 7H 9I9MFG2H FE7F FE9 DHG2H Q2H J> 7 O7KSGH 2W 1 F2 <3  )ER8@ GH FE989 MGKMRO8F7HM98@ GF Q78 MI97K F2 7H> K9782HU7JI9 PG9Q9K FE7F FE9 M7KL ME9MZ M9KFGWGM7FG2H Q78 H2F FE9 9^RGP7UI9HF 2W 7 -27KL 9I9MFG2H 7HL FE7F H9GFE9K FE9 -27KL H2K FE9W9LU9K7I S2P9KHO9HF W7P2K9L FE9 DHG2HT8 PGMF2K>GH FE9 7MFR7I -27KL 9I9MFG2H3'2K LGL FE9 "OVI2>9K 8E2Q FE7F FE9 9OVI2>998 E7L IGOGF7UFG2H8 GH FE9GK RHL9K8F7HLGHS 2W FE9 K2I9 2W FE9 ,7J2K -27KL GH -27KL 9I9MFG2H8@ 78 2VV289L F2 FE9 K2I9 2W 2FE9K S2P9KHO9HF 9HFGFG98 2K 2WWGMG7I83  )ER8@ FE9 "OVI2>9K E78 H2F 8E2QH FE7F FE9 9OVI2>998 M2RIL H2F LG8M9KH FE9 LGWW9K9HM9 J9FQ99H 7 M9KFGWGM7UFG2H J> H2HU-27KL 2WWGMG7I8 2W 7 M7KL O7N2KGF> 7HL 7 M9KFGWGM7UFG2H 2K 2FE9K 9HL2K89O9HF 2W FE9 DHG2H J> FE9 -27KL 2K GF8 K9VUK989HF7FGP983  +MM2KLGHSI>@ FE9 "OVI2>9K E78 H2F O9F GF8 JRKL9H 2W VK2PGHS FE7F FE9 8F7F9O9HF8 J> FEK99 9I9MF9L 2WWGMG7I8 7HL 7 MI9KGM QGFE K98V9MF F2 FE9 DHG2HT8 7 M7KL O7N2KGF> E7L 7 K9782HU7JI9 F9HL9HM> F2 GHF9KW9K9 QGFE FE9 -27KL 9I9MFG2H GH FEG8 M7893#2HMIR8G2H8 7HL .9M2OO9HL9L &KL9K$H 7MM2KL7HM9 QGFE FE9 7J2P9 WGHLGHS8@ $ 2P9KKRI9 FE9 "OUVI2>9KT8 2JN9MFG2H8 F2 FE9 9I9MFG2H GH FEG8 M789 7HL M2HMIRL9 FE7F FE9 9I9MFG2H Q78 P7IGL3  +MM2KLGHSI>@ $ 2KL9K FE7F FE9 .9SG2H7I !GK9MF2K G88R9 FE9 7VVK2VKG7F9 M9KFGWGM7FG2H3:  :ARK8R7HF F2 FE9 VK2PG8G2H8 2W %9MFG2H <?135X 2W FE9 -27KLT8 .RI98 7HL .9SRI7FG2H8@ QGFEGH <: L7>8 WK2O FE9 L7F9 2W G88R7HM9 2W FEG8 K9MU2OO9HL9L L9MG8G2H 7HL 2KL9K@ 9GFE9K V7KF> O7> WGI9 QGFE FE9 -27KL GH ]78EGHSF2H@ !3#3 7H 2KGSGH7I 7HL 9GSEF M2VG98 2W 9YM9VFG2H8 FE9K9F23  $OO9LG7F9I> RV2H WGIGHS 8RME 9YM9VFG2H8@ FE9 V7KF> WGIGHS FE9O 8E7II 89KP9 7 M2V> RV2H FE9 2FE9K V7KFG98 7HL 7 M2V> QGFE FE9 .9SG2H7I !GK9MUF2K3  $W H2 9YM9VFG2H8 7K9 WGI9L F2 FEG8 L9MG8G2H 7HL K9M2OO9HL9L 2KL9K@ FE9 -27KL O7> 7L2VF FE9 L9MG8G2H 7HL 2KL9K 78 GF8 2QH3